Title: To George Washington from St. George Tucker, 26 October 1781
From: Tucker, St. George
To: Washington, George


                  
                     Sir,
                     Williamsburg Octr 26. 1781
                  
                  I have taken the Liberty of sketching out the enclosed Articles which I beg leave to submit to your consideration, in case you should be of Opinion that the Expedition I had the Honor of proposing to your Excellency, should be set on Foot.  I am with the most perfect Respect Your Excellencys Most obedt hble Servt
                  
                     S.G. Tucker
                     
                  
                Enclosure
                                    
                     
                        
                           c.26 October 1781
                        
                     
                     First—The Governor, or Lieut. Governor, Regular Officers and Soldiers to be prisoners of War will need Indulgencies as may be thought proper.
                     2d  The property of all the Inhabitants to be secured to them, except Vessels armed & commissioned against France & America, together with the property on board of them, and prizes not yet sold, all which to be forfeited.
                     3d  The Commissions of all crown Officers to become void.
                     4th  The Assembly to be at Liberty to appoint a new Governor and other Officers of Government (or to reappoint the same except the Governor) and the Island to remain under its present Form of Government under the protection of France untill the End of the War.
                     5th  The Inhabitants to be allowed a free Trade with France, America, Spain, Holland & all neutral powers; & such Indulgencies with respect to Great Britain, as may be deemed consistent with the Interests of the powers at war with her.
                     Secret Article to be proposed to the Inhabitants. That at the conclusion of the War the Island of Bermuda to be considered as an Independant State, perfectly free to establish such form of Government, and to enter into such political Connections as the Inhabitants may think proper.
                     The above Articles to be sent on shore at the West End of the Island and put into the House of some respectable Gentlemen, who being the best Judges of the Interests of the people may be allowed to make any Alterations not incompatible with the Object of the War.
                     The members of the general assembly for the parishes in that part of the country I should concieve were the most proper persons to whom they could be entrusted.
                     
                  
                  
               